                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                                AT CHATTANOOGA


KOLBY DUCKETT,                                              *
DAVID SCHILLING, and                                        *
DAVID HOLLOWAY,                                             *
                                                            *
       Plaintiffs,                                          *
                                                            *
v.                                                          *
                                                            *       Docket No. 1:19-cv-00295
CHIEF BRIAN HICKMAN, individually,                          *
and in his official capacity as the Police                  *
Chief of the City of Collegedale,                           *
                                                            *
TED ROGERS, individually, and in                            *
his official capacity as the City Manager                   *
of the City of Collegedale, and                             *
                                                            *
THE CITY OF COLLEGEDALE, TENNESSEE,                         *       JURY DEMAND
a municipality.                                             *
                                                            *
       Defendants.                                          *


                         PLAINTIFFS’ NOTICE OF DEPOSITION


        To:    Paul Crosby
               9303 Seasons Drive
               Chattanooga, TN 37421

       COMES NOW, the Plaintiffs, Kolby Duckett (Officer Duckett), David Schilling (Officer

Schilling), and David Holloway (Corporal Holloway) by and through their counsel, Davis & Hoss,

P.C. pursuant to Rule 26 of the Federal Rules of Civil Procedure, shall take the deposition of Paul

Crosby on September 11, 2020 at 11:30 a.m. EST, at the law office of Robinson, Smith & Wells,

PLLC, located at 633 Chestnut Street, Suite 700, Chattanooga, TN 37450. The deposition shall




Case 1:19-cv-00295-CHS Document 59 Filed 08/25/20 Page 1 of 3 PageID #: 258
be recorded by stenographic means before a notary public, an official court reporter, or other

person authorized by law to administer an oath and shall continue from day to day until completed.




                                                    Respectfully submitted,

                                                    DAVIS & HOSS, P.C.

                                                    \s\ Janie Parks Varnell____________
                                                    Janie Parks Varnell, BPR #031256
                                                    Bryan H. Hoss, BPR #021529
                                                    Attorneys for the Plaintiffs
                                                    850 Fort Wood Street
                                                    Chattanooga, TN 37403
                                                    (423) 266-0605
                                                    (423) 266-0687 – Fax
                                                    janie@davis-hoss.com
                                                    bryan@davis-hoss.com




                                                2

Case 1:19-cv-00295-CHS Document 59 Filed 08/25/20 Page 2 of 3 PageID #: 259
                                 CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing pleading was filed electronically. Notice of
this filing will be sent by operation of the Court’s electronic filing system to all parties indicated
on the electronic filing receipt. All other parties will be served by regular U. S. mail. Parties may
access this filing through the Court’s electronic filing system.

Benjamin K. Lauderback
Brian Bibb
WATSON, ROACH, BATSON, & LAUDERBACK
900 S. Gay Street, Suite 1500
P.O. Box 131
Knoxville, TN 37901-0131
Attorneys for Chief Brian Hickman

Keith H. Grant
Philip Aaron Wells
ROBINSON, SMITH & WELLS, PLLC
Suite 700, Republic Centre
633 Chestnut Street
Chattanooga, TN 37450
Attorneys for City of Collegedale
and City Manager Ted Rogers

Dated this 25th day of August, 2020.


                                                      /s/ Janie Parks Varnell
                                                      JANIE PARKS VARNELL




                                                  3

Case 1:19-cv-00295-CHS Document 59 Filed 08/25/20 Page 3 of 3 PageID #: 260
